[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                              No. 05-15615                    JUNE 19, 2006
                          Non-Argument Calendar             THOMAS K. KAHN
                                                                CLERK
                        ________________________

                D. C. Docket No. 05-00010-CR-FTM-29-SPC

UNITED STATES OF AMERICA,


                                                   Plaintiff-Appellee,

                                    versus

RAFAEL HERNANDEZ,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                               (June 19, 2006)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:

     Rafael Hernandez appeals his 60-month sentence for possession with intent
to distribute 100 or more marijuana plants, in violation of 21 U.S.C. § 841(a)(1),

(b)(1)(B)(vii), arguing that his sentence was unreasonable. After review, we

affirm.

           Sentences imposed under an advisory Guidelines system are reviewed for

“unreasonableness.” United States v. Booker, 543 U.S. 220, 261, 125 S. Ct. 738,

765 (2005). Following the Booker decision, we have stated that the district court

must first correctly calculate the defendant’s Guidelines range, and then, using the

18 U.S.C. § 3553(a) sentencing factors, the court can impose a more severe or

more lenient sentence as long as it is reasonable. United States v. Crawford, 407

F.3d 1174, 1179 (11th Cir. 2005).1 “[N]othing in Booker or elsewhere requires the

district court to state on the record that it has explicitly considered each of the §

3553(a) factors or to discuss each of the § 3553(a) factors.” United States v. Scott,

426 F.3d 1324, 1329 (11th Cir. 2005). A district court’s statement that it had

considered the § 3553(a) factors is sufficient in post-Booker sentences to indicate

that it considered the factors. See id. at 1330. “Review for reasonableness is

deferential.” United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005). “[T]he

       1
         The § 3553(a) factors include the available sentences, the applicable Guideline range
and policy statements, the nature and circumstances of the offense, and the need for the sentence
to (1) reflect the seriousness of the offense, promote respect for the law, and provide just
punishment for the offense, (2) afford adequate deterrence to criminal conduct, (3) protect the
public from further crimes of the defendant, and (4) provide the defendant with needed
correctional treatment. 18 U.S.C. § 3553(a); United States v. Winingear, 422 F.3d 1241, 1246
(11th Cir. 2005).

                                                2
party who challenges the sentence bears the burden of establishing that the

sentence is unreasonable in the light of both th[e] record and the factors in section

3553(a).” Id.

      Though the district court is no longer strictly bound to the Guidelines, it is

nonetheless bound by statutory mandatory minimum sentences. United States v.

Shelton, 400 F.3d 1325, 1333 n.10 (11th Cir. 2005). Booker does not grant a court

discretion to sentence below the mandatory minimum sentence. United States v.

Brehm, 442 F.3d 1291, 1300 (11th Cir. 2006). Further, when the statutory

mandatory minimum sentence is greater than the applicable Guidelines range, the

mandatory minimum is the Guidelines sentence. U.S.S.G. § 5G1.1(b).

      Upon review of the record and consideration of the parties’ briefs, we find

that Hernandez’s sentence was reasonable. The district court considered the

§ 3553(a) factors and sentenced Hernandez to the lowest sentence possible, the

applicable statutory mandatory minimum sentence. Further, 60 months was the

lowest possible Guidelines sentence. In arriving at the sentence, the district court

mentioned its consideration of the statutory factors. The court found that a

sentence of more than 60 months’ imprisonment was unnecessary. Accordingly,

we affirm.

      AFFIRMED.



                                           3